 1

 2

 3

 4
                           UNITED STATES DISTRICT COURT
 5
                         CENTRAL DISTRICT OF CALIFORNIA
 6

 7
      DAWN RENEE SKAIEN,                        Case No. 2:17-CV-09309 (VEB)
 8
                             Plaintiff,
 9
      vs.                                       ORDER AWARDING EAJA FEES
10
      NANCY BERRYHILL, Commissioner
11    of Social Security,

12                           Defendant.

13
            Based upon the parties’ Stipulation for Award of EAJA Fees, IT IS ORDERED
14
     that fees and expenses in the amount of $5,200.00, as authorized by 28 U.S.C. § 2412,
15
     and costs in the amount of $0 as authorized by 28 U.S.C. § 1920, be awarded subject
16
     to the terms of the Stipulation.
17
     DATE: August 28, 2019
18
                                               /s/Victor E. Bianchini
19                                             VICTOR E. BIANCHINI
                                           UNITED STATES MAGISTRATE JUDGE
20
